Title: To George Washington from Edward Rutledge, 4 September 1781
From: Rutledge, Edward
To: Washington, George


                  
                     My dear General
                     Sepr 4. 1781.
                  
                  I have done myself the Honor of obeying your Commands in committing to Paper such matters as appeared to deserve Attention in the Conversation with which I was lately favor’d—In your mind, I am satisfied the Intention will excuse, what may be thought unworthy of notice—I beg Leave to repeat that, I am pretty confident Gillon’s Ship may be disposed of in the manner I mentioned if the French will consent to keep the Fifty Gun Ships within the Bar till the Business is effected—Gillon’s Ship mounts 28, 36 French pounders & 8, 12s & is daily expected.  The Pilot’s name is Stone—I think I have seen another in Town that belongs to Carolina of the name of Smith—If you should want a Map of So: Carolina I have one at your Service—With every Wish for your Happiness, & with a mind disposed to contribute to it on every Occasion I am my dear General your very affectionate Friend & humble Servt
                  
                     E. Rutledge
                     
                  
                Enclosure
                                    
                     
                        Philada Sepr 4 1781.
                     
                     As soon as we shall take Post on Charles Town Neck which is exceeding narrow, & is the only Outlet from the Capital by Land, the Enemy will naturally turn their thoughts to those Parts of the State of South Carolina from whence Supplies of Provision can alone be obtained—I mean the Southward, & Northward—But few things are more easy than to frustrate any Attempt they may make in either of these Quarters; provided we shall be able to command the Bar—The only Outlet to the Southward by inland navigation is thro’ Wappoo Cut, which seperates James Island from the Main, is so extremely narrow as to admit of the Passage of a simple Schooner only at a time, which must be at the Pitch of the Tide; & in the Last Quarter’s Ebb the Water is so Low, as not to admit of the Passage of the smallest Rowing Boat—One or two loaded Schooners scuttled, & sunk in this Cut, with a few large Trees thrown across, or a Battery that is at all respectable, will render all communication to the Southward by inland Navigation entirely impracticable—No Vessels larger than Schooners can come from the Southern part of the State (from whence Supplies could be obtained) & they must pass so immediately under Sulivant’s Island in several Places that, a Post on that Island will cut off all intercourse with the Town thro’ that Channel.  I believe it will be found most proper to have the Post on that Part of the Island where the American’s had their advanced Guard while the Island was in their Possession; as every Vessel that will attempt the Navigation must come within Pistol Shot of the Post.  To reduce the impossibility of the Enemy’s obtaining Supplies from the Country to a certainty, it may be proper to keep the Grain in the same State in which it is gather’d, & to scuttle such Schooners as may not be wanted for our own Use: such as may be, will surely be kept under a Guard at a reasonable Distance from Town—Militia will do this Business as well as Regular Troops.  As in this Case all kinds of Craft that can be used for bringing provision to Town must be sent from Town for that Purpose the Enemy will be obliged (if they attempt to obtain a Supply) to send out a Corps sufficient to force their passage into the Country, to maintain and support themselves whilst there, & open to themselves, & their Supplies a Way thro’ such Force, as may be detached to reoccupy the former Positions—Difficulties which I believe they would soon find were not to be surmounted Especially when it is considered that, the Posts I have mentioned are not very far from the chief Encampment.
                     Nothing Larger than Fifty Gun Ships can pass the Bar of Charles Town, & such as the Enemy sent against us in 1776 & 1780 were lighten’d before they attempted it—Two Fifty Gun Ships, & a few Frigates on the Inside, will be able to command the passage of the Bar, & obstruct the Navigation entirely—Commodre Whipple’s Excuse for not keeping a position that would have prevented the Enemy from passing in 1780 was, (to the best of my Memory) the want of sufficient Anchors & Cables, in bad Weather.  Sir Peter Parker in 1776 kept that Station with a Fleet of Men of War, & Transports for upwards of a Month, in which time he experienced some very severe Weather, without sustaining any Damage: doubtless he was properly furnished with Anchors & Cables.
                     The place of Landing will depend very much on Circumstances—Should we be in possession of the Bar, & the Enemy have dismantled, & abandoned Fort Moultrie (which all Reports from the Southward confirm) the Debarkation may then be made at Haddrell’s Point, which is at the Extremity of a neck of Land, opposite to Charles Town, & distance from it (across Cooper’s River) three Miles.  From hence, the Stores may be transported to Lempriere’s by Land, which is not four Miles distance; & from thence by water, to Fulwood’s on Charles town Neck, which is scarcely three Miles.  If Genl Green should possess this Ground there could be no difficulty in effecting a Landing, but if not, great opposition might certainly be made, & the Troops to avoid it reduced to the necessity of a long March.  Under such Circumstances it may be more expedient to pursue in some part the plan of Sir H: Clinton, & land to the Southward of the Bar—He went into No: Edistoe, & after Landing his Troops on that inclosed Island, & marching them across a Causeway to John’s Island, sent his Transports into Stono River—where they lay remarkable secure—He then past them over to James Island, crost Wappoo Cut, marched to Ashley Ferry, which is about Six Miles from the Cut, sent his Boats thro’ Wappoo into Ashley River (a measure easily accomplished) & Landed his Troops from the Ferry, at Williman’s on the Dorchester Road, about Eleven Miles from Charles Town.  As soon as he had established his Post on Charles Town Neck, he transported thro’ Wappoo, & across to his post, all his Stores—Should the Enemy have any Gallies, & attempt to obstruct the Navigation by them, a Battery at Fenwick’s, at the Eastern Entrance of Wappoo, will easily remove them.  The only variation that it may be proper to make from this plan may be, the Entering at once into Stono Inlet, & thro’ that into Stono River, which will save Time.  But it must be observed that the Americans had formerly a Battery at the Mouth of this Inlet wch might give Trouble should it have been rebuilt by the British—Should the Landing be effected on Wadmelaw, & after the Troops had marched to John’s Island some unforeseen Accident might render it improper to cross them over to James Island, they may very easily pass from John’s Island, to the Main, crossing at a place called Guerins—Count D’Estaing when he came from the W. Indies brought all his Troops in his Ships of the Line, from whence arose great Delay & difficulty in Landing them, to guard against a similar Evil I think there would be great propriety in securing all the small privateers that, may be met with on the Coast, particularly Captain Anthony’s Whale Boats; they will facilitate the Landing of the Troops, & the latter will be found peculiarly useful should a discent on the Town be thought proper.  But he must be under the strictest Orders, or (speaking from Experience) he will be more detrimental than beneficial.
                     
                        E. Rutledge
                     
                  
                  
               